Citation Nr: 1818525	
Decision Date: 03/29/18    Archive Date: 04/05/18

DOCKET NO.  14-38 088	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for a bilateral hearing loss disability.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

G. Fraser, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1972 to February 1976.  This case comes before the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision by Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.     

In June 2017 the Veteran testified at a video conference hearing before the undersigned Veterans Law Judge.  A transcript of that proceeding is of record.


REMAND

The Board is of the opinion that additional development is required before the claim on appeal is decided.  

When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

In December 2009, the Veteran underwent an initial VA examination to assess his bilateral hearing loss.  During this examination the examiner stated the Veteran's audiological tests were of poor reliability.  The examiner indicated the Veteran did not respond at all to the tests administered; however, the examiner reported the Veteran was able to follow conversation in the office, and indicated he understood the test instructions.  The Veteran, however, has reported that during his examination the examiner "turned up the volume full blast," which he claims resulted in an injury to his inner ear.  In his September 2010 notice of disagreement, the Veteran specifically asked to undergo a second examination with a different VA examiner.  

Thereafter, the RO obtained a second VA examination in December 2013, however, the examination was performed by the same examiner who performed the December 2009 examination.  In September 2014, the Veteran stated in his VA Form 9 that he reported to the hospital following his first VA examination, as a result of imbalance problems.  He also indicated that during his December 2013 VA examination the examiner was "rude and unprofessional."  During his December 2013 examination the examiner cited to several historical inconsistencies during audiological testing.  Nonetheless, the Veteran has submitted private audiological evaluations where his treating clinicians have found he does have a high frequency neurosensory hearing loss.  The Board notes that following his military service, the Veteran was employed as an Immigration Enforcement Agent.  During that time, the Veteran was required to qualify with several weapons, and has stated that he did not use hearing protection for many years.  To date, the RO has not obtained a VA medical opinion addressing the etiology of the Veteran's hearing loss.  Therefore, the Board finds a remand is required to obtain a new examination and competent medical opinion.  

On remand, relevant ongoing medical records should be obtained.  38 U.S.C. § 5103A(c) (2012); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, this case is REMANDED for the following actions: 

1.  Undertake appropriate development to obtain any outstanding records pertinent to the Veteran's claims.  If any requested records are not available, the record should be annotated to reflect such and the Veteran notified in accordance with 38 C.F.R. § 3.159(e).

2.  Afford the Veteran a VA examination by a clinician with sufficient expertise, who has not previously examined this Veteran, to address the etiology of the Veteran's claimed bilateral hearing loss disability.  All pertinent evidence of record must be made available to and reviewed by the examiner.  Any indicated studies should be performed.

Following a review of the relevant records and lay statements, the examiner should state an opinion with respect to whether any diagnosed bilateral hearing loss disability at least as likely as not (a 50 percent probability or greater) originated during the Veteran's period of active service or is otherwise etiologically related to his active service, to specifically include as a result of his occupational noise exposure therein.  

The examiner must provide a complete rationale for all proffered opinions.  If the examiner is unable to provide any required opinion, he or she should explain why.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation as to why this is so.  

3.  Finally, undertake any other development determined to be warranted and then readjudicate the issue on appeal.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, furnish to the Veteran and his representative a supplemental statement of the case and afford the requisite opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.





The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999). 




_________________________________________________
T. REYNOLDS
Veterans Law Judge, Board of Veterans' Appeals
 
Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




